Exhibit 10.52

 

SUBLEASE

 

THIS SUBLEASE is made on June 2, 2011, by New Horizon Enterprises, Ltd.
(“Sublandord”), whose address is 3405 Annapolis Lane suite 100 Plymouth, MN
55447, and Kips Bay Medical, Inc(“Subtenant”), whose address is 3405 Annapolis
Lane suite 200 Minneapolis, MN, 55447.

 

RECITALS

 

St Paul Fire and Marine Insurance Company, as landlord (“Landlord”), and
Sublandlord, as tenant, entered into a Lease dated January, 2010, (the “Prime
Lease”), with regard to the premises at 3405 Annapolis Lane Suite 100 Plymouth,
Minnesota (the “Premises”). A copy of the Prime Lease is attached to this
Sublease as Exhibit A. Sublandlord wishes to Sublease to Subtenant, and
Subtenant wishes to Sublease from Sublandlord, the Premises consisting of 2,793
sf as depicted on Exhibit B attached hereto (the “Subleased Premises”).
Accordingly, Sublandlord and Subtenant agree:

 

1.               Agreement. Sublandlord subleases the Subleased Premises to
Subtenant, and Subtenant subleases the Subleased Premises from Sublandlord,
according to this Sublease. The provisions of the Prime Lease are incorporated
into this Sublease as the agreement of Sublandlord and Subtenant as though
Sublandlord were Landlord under the Prime Lease and Subtenant were tenant under
the Prime Lease.

 

2.               Term. The term of this Sublease will begin on June 15, 2011,
and will end on September 30, 2014, co-terminus with Subtenant’s current
facility lease.

 

3.               Rent. Subtenant will pay Sublandlord as rent for the Subleased
Premises in the amounts and on the dates listed below, in advance, without
notice, demand, offset or counterclaim, on the fifth day of each month. Rent
will be paid to Sublandlord at Sublandlord’s address above. If the term of this
Sublease begins on any day other than the first day of a month, rent will be
prorated on a per diem basis.

 

Date

 

Net Rent psf

 

Monthly Net Rent

 

 

 

 

 

 

 

Months 1-40

 

$

11.00

 

$

2,560.25

 

 

1

--------------------------------------------------------------------------------


 

3A:                             Utilities: The Sublandlord agrees to bill the
Subtenant monthly its proportionate share of gas and electric bills. Subtenant
agrees to remit payment to Subtenant within 30 days of receipt of such bill.

 

3B:                               Operating Costs/Taxes: Subtenant shall pay
Sublandord its pro rata share of Operating Costs and Taxes. Such amount shall be
billed monthly and paid in accordance with rent.

 

3C:                               Security Deposit: Upon execution of this
Sublease Agreement, Subtenant shall deliver a check to Sublandlord in the amount
of $7,680.75 as a security deposit. The sum of $1,280.12 of such security
deposit shall then be applied to rent due and payable over the first full six
(6) months of the Sublease provided that there has not been an Event of Default
by Subtenant.

 

3D:                              Landlord Expenses: Subtenant agrees to pay any
costs incurred by Landlord in connection with the consent to sublease as set
forth in Section 11 of the Prime Lease.

 

4.               Acceptance of the Premises. Subtenant accepts the Subleased
Premises in their present “as is” condition including all items still remaining
in the space. Sublandlord will not be obligated to make any alterations or
improvements to the Subleased Premises on account of this Sublease. Sublandlord
agrees to lease to Subtenant the cube furniture for a monthly amount of $465.50.

 

5.               Additional Improvements and Signage. As stated above, the
provisions of the Prime Lease are incorporated into this Sublease and all
applicable provisions of the lease related to additional improvements and
signage are expressly incorporated herein.

 

6.               Improvements. The Sublandlord acknowledges that the Subtenant
will be performing at its cost the demising work and additional restroom
outlined on Exhibit B. The Subtenant also agrees to restore the premises to its
original condition as of the date of this sublease, including removing the
interior wall that Subtenant erected and replacing the interior wall Subtenant
removed and repairing all walls and flooring to its original condition at its
sole cost and expense. Notwithstanding the foregoing, Subtenant will not be
required to remove those extensions of interior walls, existing as of the date
of this sublease, above ceiling level and up to the roof deck. Upon termination
of the Sublease, Subtenant shall also surrender the Subleased Premises broom
clean in good order, condition and repair, reasonable wear and tear only
excepted.

 

2

--------------------------------------------------------------------------------


 

7.               The Prime Lease. This Sublease is subject to the Prime Lease.
Except as may be inconsistent with the terms hereof, all provisions of the Prime
Lease are applicable to this Sublease as though Landlord under the Prime Lease
were the Sublandlord under this Sublease and tenant under the Prime Lease were
Subtenant under this Sublease. Subtenant has received a copy of the Prime Lease.
Subtenant will not cause or allow to be caused any default under the Prime
Lease. Subtenant will indemnify Sublandlord against any loss, liability, and
expenses (including reasonable attorney’s fees and costs) arising out of any
default under the Prime Lease caused by Subtenant, and Sublandlord will
indemnify Subtenant against any loss, liability, and expenses (including
reasonable attorneys’ fees and costs) arising out of any default under the Prime
Lease caused by Sublandlord. Also, Subtenant hereby agrees to join in future
amendments to the Prime Lease. All capitalized terms not defined herein shall
have the same meaning and effect as set forth under the Prime Lease.

 

8.               Notices and Right to Cure. Subtenant must deliver copies of any
notices the Subtenant receives from the Landlord.

 

9.               The covenants and agreement herein contained shall bind and
inure to the benefit of Sublandlord, Subtenant, and their respective heirs,
executors, administrators, successors and assigns.

 

10.         This Sublease is made contingent upon receipt of a signed Consent to
Sublease form by Landlord, which shall be obtained on or before June 15, 2011.

 

Sublandlord and Subtenant have executed this Sublease on the date first written
above.

 

New Horizon Enterprises, Ltd.

 

 

(Sublandlord)

 

 

 

 

 

By:

/s/ Jill Gilbertson

 

 

Its:

Dir. Bus. Dev.

 

 

 

 

 

 

Kips Bay Medical, Inc

 

 

(Subtenant)

 

 

 

 

 

 

By:

/s/ Scott Kellen

 

 

Its:

Chief Financial Officer

 

 

 

3

--------------------------------------------------------------------------------